Warner, C. J.
1. The error assigned in this case is the refusal of the Court below to grant a new trial. In Lang vs. Brown, (29th Ga. Rep., 628,) this Court stated the rule to be, “that a verdict will not be set aside and a new trial granted, as being contrary to evidence, when the case has been fairly submitted on its merits, and no rule of law has been violated, or manifest injustice done: although, there may appear to have been a preponderance of evidence against the verdict, especially if the Judge who tried the cause is satisfied with the finding.” The questions of fact submitted to the jury in this case -was the soundness or unsoundness of a negro slave at the time of the sale, and if unsound, to what extent did that unsoundness impair his value. The verdict of the jury finds that the slave was unsound at the time of sale, and that his value was *254impaired in consequence thereof three hundred dollars. We find no error in the charge of the Court in view of the facts of this case, but, on the contrary, think the law and the facts were fairly submitted to the jury by the Court; and although there may have been a preponderance of evidence as to the unsoundness of the slave, the extent of that, unsoundness, and how far it diminished his value, was a question of fact exclusively for the consideration of the jury.
2. While this Court will maintain its right and 'duty to grant a new trial in all cases where the verdict is strongly and decidedly against the weight of evidence, and manifest injustice has been done, yet, as a general rule, it will be extremely cautious in interfering with the verdicts of juries, upon the ground that they are contrary to evidence and the weight of the evidence, when no rule of law has been violated. A reviewing Court cannot as fully understand from the record the credit to which witnesses are entitled, the manner of giving in their testimony, their relation to the parties, and the bias under which they testify, as the court and jury who witness the trial of the case in the court below. The administration of the law in the courts should be a practical business for the obtainment of justice, according to law. The rights of the parties in this case having been fairly submitted to the jury upon the trial thereof, and no rule of law having been violated, the presiding Judge being satisfied with the verdict, this Court will not disturb it. Let the judgment of the Court below be affirmed.